Case
Case 20-01022
     19-12337 Doc
              Doc 3-9
                  122-9
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                             04/13/20
                                                04/01/20
                                                      14:49:12
                                                         15:07:33
                                                               Exhibit
                                                                  Exhibit
                                                                       8. 9A.
                                                                          Agreement
                                                                              Emails Page
                                                                                     Page
                                         1 of 6
Case
Case 20-01022
     19-12337 Doc
              Doc 3-9
                  122-9
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                             04/13/20
                                                04/01/20
                                                      14:49:12
                                                         15:07:33
                                                               Exhibit
                                                                  Exhibit
                                                                       8. 9A.
                                                                          Agreement
                                                                              Emails Page
                                                                                     Page
                                         2 of 6
Case
Case 20-01022
     19-12337 Doc
              Doc 3-9
                  122-9
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                             04/13/20
                                                04/01/20
                                                      14:49:12
                                                         15:07:33
                                                               Exhibit
                                                                  Exhibit
                                                                       8. 9A.
                                                                          Agreement
                                                                              Emails Page
                                                                                     Page
                                         3 of 6
Case
Case 20-01022
     19-12337 Doc
              Doc 3-9
                  122-9
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                             04/13/20
                                                04/01/20
                                                      14:49:12
                                                         15:07:33
                                                               Exhibit
                                                                  Exhibit
                                                                       8. 9A.
                                                                          Agreement
                                                                              Emails Page
                                                                                     Page
                                         4 of 6
Case
Case 20-01022
     19-12337 Doc
              Doc 3-9
                  122-9
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                             04/13/20
                                                04/01/20
                                                      14:49:12
                                                         15:07:33
                                                               Exhibit
                                                                  Exhibit
                                                                       8. 9A.
                                                                          Agreement
                                                                              Emails Page
                                                                                     Page
                                         5 of 6
Case
Case 20-01022
     19-12337 Doc
              Doc 3-9
                  122-9
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                             04/13/20
                                                04/01/20
                                                      14:49:12
                                                         15:07:33
                                                               Exhibit
                                                                  Exhibit
                                                                       8. 9A.
                                                                          Agreement
                                                                              Emails Page
                                                                                     Page
                                         6 of 6
